Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
In regards to Claim 9, Line 5, the phrase “the surface the occiput” should be corrected to “the surface of the occiput”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cross-section" in Line 1.  There is insufficient antecedent basis for this limitation in the claim

Claim 8 recites the claim “the neck side comprises the material” in Line 1. The claim language implies that the material of the neck side may be the same as the material of the floor side, but it is not explicitly clear if this is the case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0114221 A1 (Indermill et al., hereinafter referred to as Indermill).
In regards to Claim 1, Indermill discloses a cervical traction device (Paragraph 0014, the exterior of each contact orb is made of fabric that yields enough friction or traction between the contact orbs and the patient’s clothing or skin to force the contact orbs to rotate) for tractioning a neck of a user (Abstract, massage spheres have special size, elastic modulus, and perceived inflation pressure to reach 
a handle 20+60 (rigid cylindrical metal tube 20 and end caps 60) having at least one arm (metal tube 20 and endcap 60 itself is the arm); and
an occipital contact member 30 (contact orbs 30) extending away from the handle (Paragraph 0031, at least two contact orbs 30 are semi-rigidly mounted to a rigid cylindrical metal tube 20 through a mounting socket in the center of each contact orb 30. Further illustrated in Fig 6, wherein contact orbs 30 extend away from the handle), and configured to operate as a shaft, rotating as the handle is rotated (Paragraph 0047, there is enough friction or traction between the contact orbs 30 and the patient’s clothing or skin to force to contact orbs to rotate exactly along the rigid cylindrical metal tube 20, as the handheld roller massage apparatus 10 is rotated).
such that the neck of the user is distracted when the occipital contact member is positioned between a surface and an occipital region of the user’s head (Paragraph 0043, handle grips 50 is an open ended cylindrical member having a soft elastomeric exterior surface. The outer diameter of soft elastomeric exterior surface is sized to fit comfortably in the average human’s hand. In use, the device is positioned between a surface (a human’s hand) and an occipital region), and the handle 20 is moved to rotate the occipital contact member 30 (Paragraph 0047, there is enough friction or traction between the contact orbs 30 and the patient’s clothing or skin to force to contact orbs to rotate exactly along the rigid cylindrical metal tube 20, as the handheld roller massage apparatus 10 is rotated).
In regards to Claim 2, Indermill discloses the invention as claimed above.
Indermill further discloses wherein the occipital contact member 30 comprises an elastomeric material (Paragraph 0034, thin-walled semi-rigid resilient material of the contact orbs is air-impermeable and has the required resilient or elastomeric properties).
In regards to Claim 4, Indermill discloses the invention as claimed above.

In regards to Claim 6, Indermill discloses the invention as claimed above.
Indermill further discloses wherein the handle 20+60 includes an axle 20 (rigid cylindrical metal tube 20) that passes longitudinally through the occipital contact member (Paragraph 0031, at least two contact orbs 30 are semi-rigidly mounted to rigid cylindrical metal tube 20 through a mounting socket in the center of each contact orb 30. Further illustrated in Fig 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0114221 A1 (Indermill) in view of US 5,577,995 (Walker et al., hereinafter referred to as Walker).
In regards to Claim 3, Indermill discloses the invention as claimed above.
Indermill further discloses wherein the occipital contact member 30 comprises an elastic surface (Paragraph 0034, the elastic modulus of the thin-walled semi-rigid resilient material of the contact orbs must be within a range to yield the above characteristics. The material may be rubber, synthetic rubber, plastic, or fabric material).
Indermill does not further disclose:
wherein the occipital contact member comprises a textured surface.
Walker teaches an analogous traction device (Abstract, a therapeutic device to mobilize the spinal joints and soft tissues surrounding the human spine), further teaching an analogous occipital contact member 12+14 (spherical balls 12+14) comprises a textured (Col 3, Lines 27-30, it is preferable the outer surface be of a relatively non-skid texture) elastic surface (Col 5, Lines 52-54, the outer layers or ball coverings 32 and 34 are easily compressed and provide elastic contact elements to the spinal area) for the purpose of preventing sliding and facilitating a rolling action (Col 3, Lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the occipital contact member, as disclosed by Indermill, to comprise a textured surface, as taught by Walker, in order to prevent sliding and facilitate traction in the device (Walker, Col 3, Lines 27-30).
In regards to Claim 5, Indermill discloses the invention as claimed above.
Indermill further discloses wherein the occipital contact member 30 comprises at least first and second spheres (Paragraph 0033, at least two contact orbs 30 are made of thin-walled semi-rigid 
Indermill does not further disclose:
wherein the first and second spheres are distanced apart by at most 10 centimeters.
Walker teaches an analogous traction device (Abstract, a therapeutic device to mobilize the spinal joints and soft tissues surrounding the human spine), further teaching an analogous occipital contact member 12+14 (spherical balls 12+14) wherein the first 12 and second 14 spheres are distanced apart by at most 10 centimeters (Col 6, Lines 50-60, the apex areas identified as “a” of each of the balls 12 and 14 and which forms the principal portions thereof are spaced approximately two to six inches apart, and preferably about three and one-fourth inches to four inches apart for the general population. 10 centimeters is equivalent to 3.94 inches. Examiner notes that the distance may be even shorter, because it is specified that the apexes are two to six inches apart, not the edges of balls 82 and 84) for the purpose of fitting the spaced balls for a general population (Col 6, Lines 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second spheres, as disclosed by Indermill, to be distanced at most 10 centimeters apart, as taught by Walker, in order to fit the spaced balls for a general population (Walker, Col 6, Lines 53-56).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0114221 A1 (Indermill) in view of US 2020/0093683 A1 (Raines et al., hereinafter referred to as Raines).
In regards to Claim 7, Indermill discloses the invention as claimed above.
Indermill further discloses wherein the cervical traction member has a floor side and a neck side (Paragraph 0032, at least two contact orbs 30 are hollow spheres. Spheres are the optimal shape because spheres may be rolled like a wheel on the back while delivering the required massage 
Indermill does not further disclose:
wherein the floor side comprises a material having a dry static coefficient of friction of at least 0.5.
Raines teaches an analogous physical therapy roller (Abstract, a device for use in physical therapy includes an axis, and a plurality of rollers which are rotatably mounted on the axis), further teaching an analogous traction member 109 (end cap covers 109) having a floor side (Paragraph 0072, the end cap cover may be utilized to stabilize the therapeutic device against a surface. For example, the end cap cover may be utilized as a nonslip surface to maintain the therapeutic device in a particular position/and or orientation on a wall) comprising a material having a dry static coefficient of at least 0.5 (Paragraph 0072, it is preferred that the coefficient of friction of the end cap cover surface is within the range of about 0.4 and 1.16) for the purpose of maintaining the position and/or orientation of the device on a surface (Paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floor side of the cervical traction member, as disclosed by Indermill, to have a dry static of coefficient of at least 0.5, as taught by Raines, in order to maintain a particular position and/or orientation on a surface (Raines, Paragraph 0072). Further, Indermill discloses needing a large enough coefficient of friction to insure that the orbs rotate with the translational motion of the roller massage (Indermill, Paragraph 0047).
In regards to Claim 8, Indermill in view of Raines discloses the invention as claimed above.
Indermill in view of Raines further discloses wherein the neck side 109 (Raines, end cap covers 109) (Raines, Paragraph 0029, end cap covers 109 are preferably hemispherical in shape, and preferably comprise a textured, elastomeric material. This shape and texture allows end cap covers 109 to serve as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neck side of the cervical traction member, as disclosed by Indermill in view of Raines, to have a dry static of coefficient of at least 0.5, as taught by Raines, in order to maintain a particular position and/or orientation on a surface (being the skin) (Raines, Paragraph 0072). Further, Indermill discloses needing a large enough coefficient of friction to insure that the orbs rotate with the translational motion of the roller massage (Indermill, Paragraph 0047).

Claim 1 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0114221 A1 (Indermill) in view of US 5,352,188 (Vitko).
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0114221 A1 (Indermill) in view of US 5,352,188 (Vitko).
Alternatively, in regards to Claim 1, Indermill discloses a traction device (Paragraph 0014, the exterior of each contact orb is made of fabric that yields enough friction or traction between the contact orbs and the patient’s clothing or skin to force the contact orbs to rotate) comprising:
a handle 20 (rigid cylindrical metal tube) having at least one arm (metal tube 20 itself is the arm); and
a contact member 30 (contact orbs 30) extending away from the handle (Paragraph 0031, at least two contact orbs 30 are semi-rigidly mounted to a rigid cylindrical metal tube 20 through a mounting socket in the center of each contact orb 30. Further illustrated in Fig 6, wherein contact orbs 30 extend away from the handle), and configured to operate as a shaft, rotating as the handle is rotated 
such that the user is distracted when the contact member is positioned between a surface and the user (Paragraph 0043, handle grips 50 is an open ended cylindrical member having a soft elastomeric exterior surface. The outer diameter of soft elastomeric exterior surface is sized to fit comfortably in the average human’s hand. In use, the device is positioned between a surface (a human’s hand) and a region), and the handle 20 is moved to rotate the occipital contact member 30 (Paragraph 0047, there is enough friction or traction between the contact orbs 30 and the patient’s clothing or skin to force to contact orbs to rotate exactly along the rigid cylindrical metal tube 20, as the handheld roller massage apparatus 10 is rotated).
Indermill does not explicitly disclose:
a cervical traction device for tractioning a neck of a user, comprising:
an occipital contact member;
such that the neck of the user is distracted when the occipital contact member is positioned between a surface and an occipital region of the user’s head.
Vitko teaches an analogous traction device (Abstract, multiple flexible axles which in turn support foam rubber roller balls, which roll about an axis creating massage, intersegmental traction, trigger point therapy, and active exercise to the back of the user) for tractioning a neck of the user (Col 5, Lines 54-59, the legs are then flexed slowly causing the user and the device to move in the opposite direction, applying stimulation to various parts of the back and neck. Further illustrated in Figure 3 and 3A), comprising:
an occipital contact member 18 (Col 5, Lines 50-53, the neck falls back over neck roller balls 18 in a cradling manner between them);

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Indermill, to position the contact orbs 30 on an occipital region of the user’s head and distract the neck of a user, as taught by Vitko, in order to produce trigger point stimulation and traction of the spine (Vitko, Col 6, Lines 15-20).
Examiner notes that the structure of Indermill is already capable of distracting the neck of a user with an occipital contact member, and does not need structural modification. Vitko is used to establish the technique using roller balls on the occipital region of the head in order to produce traction on a user’s neck.
In regards to Claim 9, Indermill discloses a method of generating traction (Paragraph 0014, the exterior of each contact orb is made of fabric that yields enough friction or traction between the contact orbs and the patient’s clothing or skin to force the contact orbs to rotate) along the cervical spine of a person (Abstract, massage spheres have special size, elastic modulus, and perceived inflation pressure to reach deep muscle and ligament tissue along either side of the spine. Paragraph 0005, wherein the device is configured to relieve symptoms of scoliosis. Scoliosis may be cervical in nature), comprising:
disposing an elongated occipital contact member 30 (contact orbs 30) (Fig 5, wherein the contact orbs 30 are distanced longitudinally, therefore being elongated) in between a surface (Paragraph 0007, users hold the handheld roller massage apparatus with one hand on each handle and press down over the target area. A hand is a surface) and the person’s occiput (Paragraph 0011, contact orbs deliver tissue massage and stimulation to the proper level beneath the skin surface to render spinal tissue healing); and

Indermill does not further disclose:
thereby causing the occipital contact member to exert forces in opposite directions against the surface of the occiput, and inducing a traction force upon the cervical spine.
Vitko teaches an analogous method for cervical traction (Abstract, multiple flexible axles which in turn support foam rubber roller balls, which roll about an axis creating massage, intersegmental traction, trigger point therapy, and active exercise to the back of the user) for tractioning a neck of the user (Col 5, Lines 54-59, the legs are then flexed slowly causing the user and the device to move in the opposite direction, applying stimulation to various parts of the back and neck. Further illustrated in Figure 3 and 3A), further teaching causing analogous occipital contact members 18 (Col 5, Lines 50-53, the neck falls back over neck roller balls 18 in a cradling manner between them) to exert forces in opposite directions against the surface of the occiput (Col 5, Lines 54-59, the legs are then flexed slowly causing the user and the device to move in the opposite direction, applying stimulation to various parts of the back and neck. Further illustrated in Figure 3 and 3A), and inducing a traction force upon the cervical spine (Col 6, Lines 15-20, proper use will produce a full back and neck massage, intersegmental traction of the spine and associated joints) for the purpose of producing trigger point stimulation and traction of the spine (Col 6, Lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Indermill, to cause the occipital contact members to exert forces in opposite directions against the surface of the occiput, thereby inducing a traction force upon the cervical spine, 
Examiner notes that the structure of Indermill is already capable of distracting the neck of a user with an occipital contact member, and does not need structural modification. Vitko is used to establish the technique and method of using roller balls on the occipital region of the head in order to produce traction on a user’s neck.
In regards to Claim 11, Indermill in view of Vitko discloses the invention as claimed above.
Indermill in view of Vitko further discloses pushing the handle 20+60 (Indermill, rigid cylindrical metal tube 20 and end caps 60) away from a torso of the person (Indermill, Paragraph 0007, users hold the handheld massage apparatus with one hand on each handle and press down on the dowel and roll over the target area. When put on a cervical spine region, this would roll the skin and underlying tissue upwards) to force the user’s occiput into a degree of extension (Vitko, Col 5, Lines 54-59, the user and the device to move in the opposite direction, applying stimulation to various parts of the back and neck. Further illustrated in Figure 3 and 3A) for the purpose of producing trigger point stimulation and traction of the spine (Vitko, Col 6, Lines 15-20).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Indermill in view of Vitko, to push the handle away from a torso of the person to force the user’s occiput into a degree of extension, as taught by Indermill in view of Vitko, in order to produce trigger point stimulation and traction of the spine (Vitko, Col 6, Lines 15-20).
In regards to Claim 12, Indermill in view of Vitko discloses the invention as claimed above.
Indermill in view of Vitko further discloses using a portion of the person’s body as the surface (Indermill, Paragraph 0007, users hold the handheld roller massage apparatus with one hand on each handle and press down over the target area. A hand is a surface) for the purpose of being handheld, easy to wield, and allowing for adjustment of pressure (Indermill, Paragraphs 0008-0009).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0114221 A1 (Indermill) in view of US 5,352,188 (Vitko), and further in view of US 5,577,995 (Walker).
In regards to Claim 10, Indermill in view of Vitko discloses the method as claimed above.
Indermill in view of Vitko further discloses wherein the occipital contact member 30 (Indermill, contact orbs 30) comprises at least first and second spheres (Indermill, Paragraph 0033, at least two contact orbs 30 are made of thin-walled semi-rigid resilient material) having a diameter of at least 5 centimeters (Indermill, Paragraph 0032, at least two contact orbs 30 are hollow spheres or balls about 2.5 to 3 inches in outer diameter. 2.5 inches is 6.35 cm), and further comprising disposing the person’s occiput between the first and second spheres (Vitko, Col 5, Lines 50-53, the neck falls back over neck roller balls 18 in a cradling manner between them) for the purpose of applying stimulation and traction across both sides of the cervical spine (Indermill, Paragraph 0010).
It would have bene obvious to one of ordinary skill in the art before the effective filing date to modify the first and second spheres, as disclosed by Indermill in view of Vitko, to have a diameter of at least 5 centimeters and comprising the method of disposing the person’s occiput between the first and second spheres, as taught by Indermill in view of Vitko, in order to apply stimulation and traction across both sides of the cervical spine (Indermill, Paragraph 0010).
Indermill in view of Vitko does not further disclose:
the first and second spheres are distanced apart by at most 10 centimeters.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second spheres, as disclosed by Indermill in view of Vitko, to be distanced at most 10 centimeters apart, as taught by Walker, in order to fit the spaced balls for a general population (Walker, Col 6, Lines 53-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        25 May 2021



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786